Citation Nr: 1116240	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected total right knee replacement.

2. Entitlement to service connection for a left hip disability, to include as secondary to service-connected total right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that re-opened the Veteran's claim for service connection for a back disability but denied it on the merits.  This rating decision also denied service connection for a left hip disability.

In October 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

By decision dated August 22, 2008, the Board concluded that new and material evidence had been received and re-opened the claim for service connection for a back disability.  The claims for service connection for a back disability on the merits and service connection for a left hip disability were remanded for additional development of the record, and to ensure due process.

In August 2010, the Board again remanded the issues of entitlement to service connection for a back disability and service connection for a left hip disability for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.



FINDINGS OF FACT

1.  The current back disorder arose many years after service and the most probative evidence fails to link the disorder to service or service connected disability.
 
2.  The current left hip disorder arose many years after service and the most probative evidence fails to link the disorder to service or service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).

2.  The criteria for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claims, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in December 2004 and November 2008 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate a claim for service connection to include on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2008 letter also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in August 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, a private physician statement, and hearing testimony.  In addition, the prior remand instructions were substantially complied with.  In this regard, the case was remanded for an addendum opinion to be provided by the VA examiner who conducted the prior examination in November 2009, if available.  While a different examiner provided the requested opinion, the Board notes that the addendum was provided by a physician of similar qualifications, as indicated in the remand instructions if the original examiner was unavailable.  Specifically, the November 2009 examination was conducted by an orthopedic surgeon.  The examiner providing the 2010 addendum is a neuromusculoskeletal specialist.  The Board finds that such a physician has sufficient training and knowledge in the relevant field to provide an appropriate opinion regarding the Veteran's back and hip disabilities.  Moreover, the examiner provided adequate rationale for the conclusions reached, including reference to the pertinent medical evidence.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000). 

The Veteran contends that his back and left hip problems, which began in 1990, are a result of his service-connected right knee disability.  Specifically, the Veteran stated that during the years since his service-connected right knee injury occurred, he has had to compensate for such right knee injury when walking, which has caused or contributed to his current back and left hip problems.  

The Veteran's service treatment records show that upon enlistment, as indicated on his March 1967 report of medical history, the Veteran stated that he received physical therapy for a disc in his back that was out of line.  The date and cause of such condition was not indicated.

In July 1969, the Veteran sustained a fracture of his right distal femur and patella when he was thrown from the jeep he was riding in.  Subsequently, a patellectomy and quadricepsplasty were performed to improve the motion in his right knee.  

The Veteran underwent a VA examination in May 1971.  At that time, the Veteran's present complaints were pain in the knees and headaches.  The examiner noted the Veteran's jeep accident with fracture of the right distal femur and patella as well as the open reduction, patellectomy, and quadricepsplasty.  The examiner noted the Veteran wore a hip spica for several weeks during which time he complained of back pain and he continues to complain of intermittent aching low back pain brought on by excessive bending of the back, prolonged standing, etc.  No complaints or abnormalities of the left the left hip were noted.  Physical examination of the back revealed slight scoliosis of the lumbar spine, and motion of the low back was normal in all directions.  No tenderness over the lumbar spine area was noted.  X-ray of the lumbar spine and sacrum showed no evidence of disease or injury.  Densities were seen in the high left upper quadrant and were said to probably be artifacts as they were not metallic in appearance.

Significantly, there are no further treatment records in the file pertaining to the Veteran's right knee, back, or left hip disabilities until December 1994.  At that time, the Veteran underwent a VA orthopedic examination of his right knee.  Significantly, no complaints of left hip or back pain were noted.  It was noted that the Veteran walked without a limp and his pelvis was level in standing position.

Not until February 1997 were they any complaints of hip or back pain.  At that time, private treatment records noted complaints of a history of hip and back pain for one month.  The first entry noted complaints of hip pain and some back pain.  The assessment was strain, left low back probably secondary to work chair.  Shortly thereafter, the Veteran was seen again.  It was noted that the Veteran had tenderness in his low back at the posterior superior iliac spine area that radiated into the hip.  No tenderness over the posterior superior iliac spine was noted, although the physician stated that that was the general area.  An x-ray of the lumbar spine indicated some mild degenerative changes and more sporosis on the left sacroiliac joint than on the right.  It was noted that the Veteran did not appear to have a leg length inequality. Straight leg raising was negative.  A March 1997 letter from the Veteran's private physician to his employer stated that the Veteran needed a special chair at work for his low back pain.  

In October 1997, a private treatment record noted that the Veteran presented with complaints of a four and a half day history of pain on his right side and in his low back.  The Veteran indicated that the pain was worse with movement.  The Veteran was treated with an anti-inflammatory drug and was told that he needed a supportive work chair.

In July 1998, the Veteran underwent a further VA orthopedic examination of his right knee.  On that occasion, it was noted that the Veteran walked with a normal gait.  Significantly, no complaints of back pain or left hip pain were noted.

In May 1999, a private treatment record states that the Veteran presented with complaints of low back pain.  Upon examination, it was noted that there was no evidence of lumbrosacral paraspinal muscle spasm.

In June 2000, upon presenting with complaints of right knee pain, a private treatment record noted that the Veteran had a past medical history of significant degenerative disc disease of the spine and arthritis of the low back.  

In June 2001, a private MRI of the lumbar spine showed developmentally narrow anteroposterior (AP) diameter of the spinal canal.  Minor annular bulging at the 
L3-4 and L4-5 levels were noted, which further narrowed the AP diameter of the spinal canal; however, no marked dural sac compression was noted.  No disc herniation or nerve root compression was identified.  

In December 2001, a VA treatment record noted that the Veteran had a pronated gait with normal station. 

In November 2002, a private treatment record stated that the Veteran presented with complaints of a one month history of left hip pain.  The Veteran stated that it was in his buttock area and seemed to come down from his back.  Upon examination, the Veteran had excellent range of motion in his hip.  X-rays and radiographs of the left hip were performed and no primary hip disease or degenerative changes were indicated.  The left hip x-ray showed no significant bony abnormalities.  The physician noted left hip sacroiliac joint synovitis, possibly related to degenerative joint disease.  The physician noted he did not see any primary hip disease, the Veteran had excellent range of motion, and there were no degenerative changes on radiographic studies.  

In January 2003, a private treatment record noted that the Veteran again presented with complaints of left hip pain.  On that occasion, he was diagnosed with sacroiliitis.

In August 2003, the Veteran presented to his private family physician with complaints of left hip pain.  The physician stated that because of the Veteran's knees, he thought the Veteran developed pain in his left hip at his abductor, just above the greater trochanter.  The physician noted that it was point tender.  The Veteran was given a trigger point injection.  

In November 2003, upon presenting with pain in his low back and hip, a private physician stated that such pain seemed to be due to having to stand working concession stands at a sporting event.  It was further noted the Veteran was experiencing skeletal muscle low back pain.  The physician injected the left greater trochanter, as it had been injected before with some relief.  The physician noted that most of the pain was on the proximal side of the greater trochanter and there was pain with palpitation.  

In April 2004, the Veteran presented for a consultation at a pain center for diffuse body aches and pains.  On that occasion, the Veteran gave a history of central-to-left lateral hip pain over the last few months, which he stated became progressively worse with prolonged standing and walking, or when he slept on that side.  Examination showed that the Veteran had a normal gait and experienced increased low back pain with extension.  The lumbrosacral junction was not tender.  The cluneal and superior gluteal nerves were minimally tender on the left.  Following examination, the physician's impressions were lumbar facet pain, left greater trochanteric bursitis, and osteoarthritis of the left knee.  Subsequent treatment records from this facility note the Veteran being given lumbar facet blocks which helped decrease the Veteran's low back pain, but had not helped with his left hip pain which tends to be quite bothersome.  Tenderness in the trigger point in the right gluteus medius and tensor fascia lata was noted.  An antalgic gait pattern was noted.  In the June 2004 report, the Veteran was diagnosed with myofascial pain syndrome and fibromyalgia.  A right gluteus medius trigger point injection was administered.

November 2004 x-ray images of the left hip were unremarkable.  The Veteran's family physician noted that the Veteran's hip pain did not appear to be in the left hip joint, but above it.  A good range of motion of the hip was noted and the physician stated that he still thought the Veteran's problem was his right knee. 

In February 2005, the Veteran underwent a VA examination.  On that occasion, it was noted that the Veteran had an unsteady gait due mainly due to his right knee disability, and secondarily to left hip and low back pain.  It was noted that the Veteran moved his right lower extremity less well because of severe degenerative and traumatic arthritis of the right knee.  The Veteran moved his left lower extremity well.  It was noted that the Veteran's gait was staggering due to his right knee injury with a significant valgus deformity of the right lower extremity.  The examiner opined that for that reason, the Veteran's shoes were unevenly worn.  Calluses of the medial aspect of both great toes were noted.

In October 2005, an x-ray of the lumber spine revealed mild disc and facet degenerative changes.  An altered curvature of the spine was noted.  

A May 2006 a private treatment note stated that given Veteran's right knee problems, he has to walk with most of his weight on his left side which started to affect his back and hip area.

Following the Veterans June 2006 total right knee replacement, a January 2007 private treatment record of the Veteran's family physician stated that the Veteran had developed pain and tenderness in the sacroiliac joint of the left hip.  The physician further stated that this was probably just from his gait.  An x-ray of the pelvis showed normal sacroiliac joints.

In October 2007, his private family physician provided a statement indicating that the Veteran had multiple joint arthritis, left hip, and back pain, all of which were chronic since the early 1990s.  The physician stated that these conditions appear to be related to the Veteran's military service where the Veteran reported injuring his back and fracturing his right femur and knee cap.  The physician stated that the knee pain has been chronic and the back pain has caused left hip pain.  The physician opined that walking on his right knee, which was noted to be a chronic problem, caused the Veteran to have the hip pain also.  Therefore, the physician stated that he feels the Veteran's back, hip, and knee pain are all related to his accident years ago.

However, an October 2007 private treatment note written by an orthopedic physician stated that, in 2002, the Veteran was evaluated for left sacroiliac joint pain.  At that time, the Veteran did not appear to have any significant degenerative changes noted in his hip.  The physician stated that it is unlikely that the pain that he had is service-connected at all.

In August 2008, a private treatment record from a spine clinic noted that upon examination, the Veteran had a normal gait and the lumbar spine showed no evidence of scoliosis, had an adequate range of motion, and there was no pain with hyperextension and lateral rotation.  Lumbar facet joints were not tender to palpitation.  The Veteran had tenderness with extreme motion at the sacroiliac joint area on his left side; however, flexion, abduction and external rotation of the hip joint caused no pain.  The trochanters of the femurs were especially tender on the left side.  The Veteran was diagnosed with sacroiliac joint disease and trochanter bursitis.  The trochanter was injected.

Private treatment records dated October through December 2008 indicate further complaints of left hip and low back pain.  A November 2008 x-ray of the lumbar spine showed generalized degenerative changes.  In December 2008, some evidence of lumbar spine spondylosis was noted.

In November 2009, the Veteran underwent VA joint and spine examinations by a VA orthopedic surgeon.  The Veteran's claims file was reviewed prior to such examinations.  On that occasion, the Veteran stated that his hip pain began in the 1990s and he was experiencing a dull, aching pain in his left hip on a daily basis.  The Veteran's shoe wear pattern was normal and no callosity formation or skin breakdown was noted.  The Veteran was diagnosed with a left hip strain.  The examiner opined that it was less likely as not that the Veteran's current left hip strain was caused by, or a result of, his active duty or service-connected right knee condition.  The examiner stated that his opinion was based on the fact that there was no objective evidence in the claims life that the Veteran had a left hip injury while on active duty.

The November 2009 VA spine examination noted that the Veteran reported that he did not sustain a spinal injury during the military.  The Veteran reported that his low back did not bother him until 1990.  Gait, posture, and curvature of the spine were normal.  The examiner diagnosed the Veteran with a lumbar strain and opined that it is less likely as not that the Veteran's current lumber strain is caused by, or the result of, his right knee injury acquired while on active duty.  The examiner reasoned that there was no objective evidence of lumbar back pain during military service.  

In March 2010, an addendum to the November 2009 VA spine and joint examination was made.  On that occasion, a VA orthopedic physician acknowledged that compensation for a knee disability can put additional strain on the contralateral hip and lumbar spine.  However, the examiner stated that because the Veteran demonstrated a normal gait pattern with no evidence of abnormal weight bearing as demonstrated by a normal shoe wear pattern, and because he did not have calluses on his feet at the November 2009 examination, it is less likely as not that the left hip and lumbar spine conditions are causally related to the Veteran's service-connected right knee condition.

In August 2010, following a review of the Veteran's claims file, a VA neurologist further stated the Veteran's left hip and back conditions are not caused by, a result of, or aggravated by his service-connected total right knee replacement.  Specifically, the examiner stated that based upon a review of the medical records, medical literature, and the physicians own clinical experience, there is little evidence to support that a knee problem will lead to chronic joint or back conditions.  The physician opined that it is much more likely that the Veteran's left hip condition and low back conditions are the result of aging.  The examiner further stated that the pronated gait noted in the December 2001 VA treatment record had no significance as far as the issues here are concerned, and nor does it change prior opinions.  The examiner stated the February 2005 VA examination that noted a staggering gait due to a significant valgus deformity, and that that finding was the only reference to such abnormality and led the Veteran to seek the total knee replacement in June 2006.  The examiner reasoned that it was clear that the Veteran began having back and left hip complaints in the 1990s.  Thus, the examiner stated that present and prior opinions that the Veteran's current left hip and back conditions are not related to his service-connected right knee disability do not change based upon the findings of prior VA examinations, and a nexus for causation or aggravation cannot be made.  

In this case there are opinions both in favor of and against the claim.  The Veteran's family physician stated in an October 2007 statement that he believes the Veteran's back and hip pain are related to the in-service accident.  He stated that the back pain caused him to have left hip pain.  However, the opinion was provided based on the factual premise that the Veteran was seen for back pain as a result of the accident, which is not supported by the service treatment records.  Indeed, during the 2009 VA examination, the Veteran stated that he did not injure his back while in service and that his low back pain did not begin until 1990.  Such is supported by the private treatment records noting the first complaints of back pain in 1997, wherein the Veteran reported hip and back pain of one month's duration.  At the initial visit in February 1997, the Veteran was assessed with low back strain probably secondary to his work chair.  Significantly, the orthopedic physician to whom the family physician referred the Veteran for treatment opined that there were no significant degenerative changes in the left hip and it is unlikely that his left sacroiliac joint pain is service connected at all.  The opinion of the family physician that the back and left hip problems are related to the accident in service are based on an inaccurate factual premise that the Veteran was seen for injuries to his back at the time of the accident.  That physician's own treatment records reflect no complaints of either disorder until 1997 and show the conditions arising only one month prior to that.  Moreover, the physician did not provide a rationale for his conclusions.  Accordingly, that opinion is entitled to little, if any probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Greater weight is assigned to the opinion of the November 2009 VA examiner who reviewed the claims file and opined the disorders are not related to service.  Such conclusion is supported by the opinion of the Veteran's private orthopedic surgeon, as well as the Veteran's own statements that he did not injure his back at the time of the accident in service. 

However, the Veteran's primary contention in this case is that his back and left hip disorders are due to his service connected right leg disability.  The Veteran's family physician has opined on several occasions that he believes the Veteran's back and left hip problems are due to the Veteran's service connected knee disability.  However, he has not provided a rationale for the opinions.  The Board also notes that the private orthopedic physician noted in May 2006 that the Veteran has to walk with most of his weight on the left side and that is starting to affect his back and hip area.  However, no further diagnosis or opinion was provided, nor any additional rationale.  As these opinions are merely conclusory statements without supporting rationale, they are assigned less probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight and credibility of the evidence). 

The Board concludes that the opinion provided by the August 2010 examiner to be entitled to the greatest probative weight.  This opinion was provided following review of the claims file, including a detailed VA examination conducted in November 2009 by an orthopedic surgeon.  The August 2010 reviewing physician, a neuromusculoskeletal specialist, considered the evidence of record and provided adequate rationale for the conclusion that the Veteran's back and left hip disorder are not caused by, a result of, or aggravated by the Veteran's service connected right knee condition.  The physician noted that based on the medical records, medical literature, and his specialized medical experience, there is little evidence to support that a knee problem will lead to chronic joint or back problems.  He stated that it is much more likely that the Veteran's back and hip disabilities are age related.  The examiner discussed the pronated gait and staggering gait was clearly the basis for the knee replacement, but are not significant as far as the issues here are concerned.  The examiner further noted that the Veteran's back and hip complaints were well before his knee replacement.  The Board further notes that the examiner's conclusion is supported by other evidence of record, including the findings on VA examinations in December 1994 and July 1998 revealing no gait disturbances and no limb shortening.  Additionally, the Veteran's hip and back complaints arose prior to any reported gait disturbance.  As this physician is a neuromusculoskeletal specialist in the field of orthopedics, reviewed the claims file, and provided a rationale for his conclusions, the Board affords this opinion greatest probative weight.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

To the extent that the Veteran himself believes that there is a nexus between his back and left hip disabilities and his service connected right knee disability, as a lay person, he is not competent to opine on matters requiring medical expertise, such as the etiology of spine and hip disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the opinions from the physicians are more probative than the Veteran's lay assertion on this point.  Here, the most probative medical evidence fails to link the Veteran's current disorders to service or his service connected right knee disability. 

In sum, the most probative evidence establishes that the Veteran's current left hip and back disorders arose many years after service, and are not related to military service or his service connected right knee disability.  Accordingly, service connection for the Veteran's back and left hip disabilities is not warranted.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent and probative evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left hip disability is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


